[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court finds that residence requirements have been satisfied and neither party has been the recipient of public assistance. All pertinent criteria outlined in Chapter 815j of the General Statutes were considered by the court in the entry of the following orders.
 ORDERSDISSOLUTION OF MARRIAGE
The marriage has broken down irretrievably and is dissolved. CT Page 3607
CUSTODY AND VISITATION
A custody and visitation stipulation entered into between the parties dated March 20, 2000, was reviewed by the court, found to be in the best interests of the minor children, and is incorporated herein by reference. Further, the Wife is ordered not to expose the minor children to her male companion Kertner Paul or their maternal aunt Marjorie Belizaire. She is also ordered not to take the children to the residence at 40 Kasper Circle, Stratford.
CHILD SUPPORT
The Wife shall pay to the Husband child support in the amount of $150.00 per week pursuant to an immediate wage withholding order.
LIFE INSURANCE
Each party shall name the minor children equal beneficiaries on any life insurance as may be available through their place of employment. Any private life insurance shall remain the property of the party owning same.
MEDICAL INSURANCE
The Wife shall maintain the medical insurance she now has in force for the benefit of the minor children. Un-reimbursed medical and dental expenses shall be shared 60% by the Husband and 40% by the Wife. The Wife shall cooperate in any attempt the Husband might make to obtain COBRA coverage from the Wife's employer, the cost of which shall be his sole responsibility.
ALIMONY
No alimony is awarded to either party.
REAL ESTATE
The Wife shall quit claim to the Husband any interest she has in real estate owned by the parties in the country of Haiti. The arrangements for the transfer as well as all costs associated therewith shall be the sole responsibility of the Husband. CT Page 3608
PERSONAL PROPERTY
Each party shall retain the personal property within their control without claim from the other.
RETIREMENT ASSETS
Each party shall retain whatever retirement assets they may have in their respective names.
LIABILITIES
Each party shall be responsible for the obligations shown on their respective financial affidavits.
COUNSEL FEES
Each party shall be responsible for their own counsel fees. The counsel fees for the minor children shall be equally shared by the parties, payment to be made within 30 days.
TAXES
The Husband shall be entitled to the dependency deductions for the minor children. By April 15 of each year, until there is no longer any financial obligation for child support, the parties shall exchange their complete IRS returns in order to determine that the payment is appropriate under the circumstances then existing.
MISCELLANEOUS
Each party shall sign any necessary documents to effectuate the orders contained herein. Plaintiff's counsel shall prepare the judgment file, have it signed by Defendant's counsel, and file it with the court within 30 days.
CUTSUMPAS, J.